Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be                         FILED
regarded as precedent or cited before                       Jun 06 2012, 8:42 am
any court except for the purpose of
establishing the defense of res judicata,                          CLERK
                                                                 of the supreme court,

collateral estoppel, or the law of the case.                     court of appeals and
                                                                        tax court




ATTORNEY FOR APPELLANTS:                            ATTORNEYS FOR APPELLEE:

C. WARREN NERZ                                      MARILYN R. RATLIFF
Nerz Walterman, P.C.                                KAY L. PECHIN
Indianapolis, Indiana                               Evansville, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

MARK VAN EATON and CYNTHIA                          )
VAN EATON VALLIMONT,                                )
                                                    )
       Appellants,                                  )
                                                    )
               vs.                                  )     No. 42A01-1108-MF-434
                                                    )
GERMAN AMERICAN BANCORP,                            )
                                                    )
       Appellee.                                    )


                        APPEAL FROM THE KNOX SUPERIOR COURT
                           The Honorable W. Timothy Crowley, Judge
                                Cause No. 42D01-1105-MF-013




                                           June 6, 2012



                 MEMORANDUM DECISION - NOT FOR PUBLICATION




ROBB, Chief Judge
                                  Case Summary and Issue

        German American Bancorp (“GAB”) filed a foreclosure action against Seventy-Six,

LLC, contending Seventy-Six defaulted on its mortgage for commercial real estate. GAB

subsequently moved for the appointment of a receiver for the purpose of accepting an offer

from a third party to purchase the real estate. After a hearing, the trial court granted GAB’s

motion and appointed a receiver for the purpose of selling the real estate, and Mark Van

Eaton and Cynthia Van Eaton Vallimont (the “Appellants”), both twenty-five percent owners

of Seventy-Six and defendants in the foreclosure proceeding, filed this interlocutory appeal,

raising the sole issue of whether the trial court abused its discretion in appointing a receiver

for the purpose of selling the real estate at issue in the underlying foreclosure action.

Concluding the requirements for the appointment of a receiver were met, but the trial court

erred by giving the receiver the authority to sell the real estate at a private sale before a

sheriff’s sale could be held, we remand.

                                Facts and Procedural History

        In August 2006, Seventy-Six borrowed $1.5 million from GAB, and secured the loan

by a mortgage on commercial real estate: 2601 and 2603 Hart Street, Vincennes, Indiana

(“the Property”). At the time the loan was issued, Seventy-Six was owned by R. David Van

Eaton and his wife, Gloria Van Eaton. In 2007, however, their interests in Seventy-Six were

transferred in equal shares to their four children, Mark Van Eaton, Cynthia Van Eaton

Vallimont, Rebecca Van Eaton, and Deborah Van Eaton Ward.




                                               2
       The operating agreement of Seventy-Six named R. David Van Eaton as its manager,

and it requires a seventy-five percent majority vote in order to take certain actions, including

selection of a new manager to whom owners may delegate authority. Sadly, R. David Van

Eaton passed away in December 2011. Since then, it appears from the record that the four

owners of Seventy-Six have been unable to agree on a new manager to take over the day-to-

day activities of the company.

       The Property has been partly vacant since the filing of the underlying foreclosure

action in May of 2011. Westport Chrysler has moved into one section of the Property after

experiencing flooding at its place of business in May. Westport Chrysler is paying rent, but

no written lease exists for its tenancy. Sometime during the latter part of R. David Van

Eaton’s tenure as manager of Seventy-Six, he listed the Property for sale. In June of 2011,

BDE Farms, LLC, offered $900,000 for the Property, and GAB thereafter moved for the

appointment of a receiver for the purpose of accepting BDE Farms’s offer.

       Pursuant to Indiana Trial Rule 19(A), the Appellants filed a motion for joinder of

persons needed for just adjudication, and the trial court ordered them joined as defendants.

After a hearing, the trial court appointed a receiver and limited the receiver’s authority in its

order: “The Receiver is authorized and directed to accept the presently pending offer to

purchase the Receivership property from BDE Farms, LLC, for the sum of $900,000, . . .”

and “[o]ther than as set out above, and without further Order of this Court, other than as

necessary to comply with the conditions precedent to the obligation of BDE Farms, LLC to

purchase the property . . ., the Receiver shall have no authority to do any acts in connection



                                               3
with the Receivership property . . . .” Appellants’ Appendix at 5. The Appellants now

appeal.

                                    Discussion and Decision

                                     I. Standard of Review

       When reviewing the appointment of a receiver, we construe the evidence and all

reasonable inferences from such evidence in favor of the trial court’s action and we do not

reweigh the evidence. Farver v. DeKalb Cnty. Farm Bureau, Co-op Credit Union, 576

N.E.2d 1361, 1362 (Ind. Ct. App. 1991). To reverse an order appointing a receiver, we must

find an abuse of discretion which prejudices the complaining party. Id.

                                II. Appointment of a Receiver

       The Appellants raise two arguments. First, they contend GAB did not establish the

statutory requirements for the appointment of a receiver provided in Indiana Code section 32-

30-5-1. Second, they argue that even if the statutory requirements for the appointment of a

receiver were met, a receiver cannot be appointed for the purpose of selling real estate at a

private sale prior to a sheriff’s sale.

                              A. Indiana Code section 32-30-5-1

       Indiana Code section 32-30-5-1 provides:

       A receiver may be appointed by the court in the following cases:
       ***
       (4) In actions in which a mortgagee seeks to foreclose a mortgage. However,
       upon motion by the mortgagee, the court shall appoint a receiver if, at the time
       the motion is filed, the property is not occupied by the owner as the owner’s
       principal residence and:
       (A) it appears that the property is in danger of being lost, removed, or
       materially injured;


                                              4
       (B) it appears that the property may not be sufficient to discharge the
       mortgaged debt;
       (C) either the mortgagor or the owner of the property has agreed in the
       mortgage or in some other writing to the appointment of a receiver;
       (D) a person not personally liable for the debt secured by the mortgage has, or
       is entitled to, possession of all or a portion of the property;
       (E) the owner of the property is not personally liable for the debt secured by
       the mortgage; or
       (F) all or any portion of the property is being, or is intended to be, leased for
       any purpose.

Here, the mortgage includes an appointment of receiver provision:

       Lender shall have the right to have a receiver appointed to take possession of
       all or any part of the Property, with the power to protect and preserve the
       Property, to operate the Property preceding foreclosure or sale, and to collect
       the Rents from the Property and apply the proceeds, over and above the cost of
       the receivership, against the Indebtedness. The receiver may serve without
       bond if permitted by law. Lender’s right to the appointment of a receiver shall
       exist whether or not the apparent value of the Property exceeds the
       Indebtedness by a substantial amount. Employment by Lender shall not
       disqualify a person from serving as a receiver.

Appellants’ App. at 22.

       It is undisputed that 1) the Property is not occupied by Seventy-Six or any of its

members as their principal residence; 2) Seventy-Six agreed in the mortgage to the

appointment of a receiver; and 3) at least some portion of the Property is being leased. Thus,

the requirements of Indiana Code section 32-30-5-1 have been met and a receiver could

properly be appointed. However, the Appellants argue in the alternative that while a receiver

may be appropriate in these circumstances, the trial court erred by granting the receiver the

authority to sell the real estate privately prior to a sheriff’s sale.

                                         B. Private Sale




                                                 5
       The Appellants contend the trial court erred in granting the receiver the authority to

sell the Property prior to a sheriff’s sale and cites Wells Fargo Bank, N.A. v. Tippecanoe

Assoc., LLC, 923 N.E.2d 423 (Ind. Ct. App. 2010), trans. denied, for support. GAB

contends, however, that our prior holding in Wells Fargo is irrelevant because, it argues, the

Appellants have waived this issue and/or they do not have standing to raise it. As to both of

GAB’s contentions, we disagree. GAB is correct that, generally, an issue cannot be raised

for the first time on appeal. However, the Appellants’ alternative argument is that the trial

court erred in appointing the receiver for the specific purpose of selling the Property at a

private sale. While GAB is correct that the Appellants have not previously asserted this

specific argument in support of its overall argument that the receiver’s appointment was

improper, the Appellants did contest the appointment of the receiver generally. Thus, we

conclude the issue raised by the Appellants is not being raised for the first time on appeal,

and it is therefore not waived.

       Regarding GAB’s standing argument, we again agree with the general premise of

GAB’s contention – that the statutory right of redemption is held by the owner(s) of real

property. However, the Appellants were each individually joined as defendants in the

underlying foreclosure proceeding as “persons needed for just adjudication.” Appellant’s

App. at 40. We therefore conclude the Appellants had standing to contest the appointment of

a receiver for the purpose of selling the Property at a private sale.

       In Wells Fargo, Tippecanoe Associates, LLC, borrowed $15.2 million, secured by a

mortgage on commercial real estate. Eventually Tippecanoe’s payments became untimely



                                               6
and it entered default. Wells Fargo, the mortgagee, initiated a foreclosure action against

Tippecanoe. Soon thereafter, Wells Fargo sought the appointment of a receiver, and the trial

court granted Wells Fargo’s motion and appointed a receiver, authorizing the receiver “to sell

the Tippecanoe property at a private sale, without Tippecanoe’s consent, before a sheriff’s

sale could even be held.” Id. at 427. We concluded the appointment of a receiver was

mandatory pursuant to Indiana Code section 32-30-5-1; however, we stated that “[t]he only

‘sale’ contemplated by the statutes governing receiverships over mortgage property is a

sheriff’s sale,” (citing Ind. Code § 32-29-7-3, -4, -7, -8, -9, -10), and “all property owners are

entitled to redeem their property up to the date on which their property is sold by the sheriff.”

Id. at 432. We concluded:

       [A]ny receiver charged with preserving and maintaining mortgaged property
       must do so through the date of the sheriff’s sale and may not sell the real
       property prior to that time without the owner’s consent. By giving the receiver
       herein the authority to sell the Tippecanoe property prior to a sheriff’s sale and
       without Tippecanoe’s consent, the trial court stripped Tippecanoe of its
       statutory right of redemption.

Id. at 433.

       For the same reasons articulated in Wells Fargo, we conclude the trial court erred to

the extent it gave the receiver of the Property the authority to sell the Property at a private

sale prior to a sheriff’s sale.

                                          Conclusion

       Although the requirements of Indiana Code section 32-30-5-1 were met and the trial

court could properly appoint a receiver over the Property, the trial court erred by giving the

receiver the authority to sell the Property at a private sale before a sheriff’s sale could take


                                                7
place. We therefore remand and instruct the trial court to amend the receivership order

consistent with this opinion.

       Remanded with instructions.

BAILEY, J., and MATHIAS, J., concur.




                                          8